DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/27/2022 has been entered.   Upon entering the submission, claims 1, and 4-8 amended.  New claim 19 is added.  Claims 2 and 3 are cancelled.  Claims 1, and 4-19 are pending.  Claims 14-18 remain withdrawn.
  
Response to Amendment
The Amendment by Applicants’ representative Mr. Garrett V. Davis on 03/30/2022 has been entered. 
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 1 and argument have been fully considered, and art sufficient to overcome the rejection.  The is hereby withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Mr. Garrett V. Davis on 08/08/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL claims 14-18.
Conclusion
Claims 1, 4-13, and 19 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731